FILED
                           NOT FOR PUBLICATION                               APR 18 2012

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-50269

              Plaintiff - Appellee,              D.C. No. 3:11-cr-00225-IEG-1

  v.
                                                 MEMORANDUM *
DAVID NAJIMIAS-NACACH, AKA
David Herrera-Roman,

              Defendant - Appellant.



                   Appeal from the United States District Court
                      for the Southern District of California
                 Irma E. Gonzalez, Chief District Judge, Presiding

                            Submitted April 17, 2012 **


Before: LEAVY, PAEZ, and BEA, Circuit Judges.

       David Najimias-Nacach appeals his conviction by guilty plea and sentence

for attempted entry after deportation in violation of 8 U.S.C. § 1326.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Pursuant to Anders v. California, 386 U.S. 738 (1967), Najimias-Nacach’s

counsel has filed a brief stating that there are no grounds for relief, along with a

motion to withdraw as counsel of record. Najimias-Nacach has filed a pro se

supplemental brief.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is granted.

      AFFIRMED.




                                           2                                     11-50269